Citation Nr: 1020564	
Decision Date: 06/04/10    Archive Date: 06/10/10

DOCKET NO.  06-13 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).  

2.  Entitlement to a compensable initial rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert


INTRODUCTION

The Veteran had active service from December 1982 to April 
1983 and from February 2003 to March 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of July and December 2005 by 
the Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO). 

The Veteran appeared and testified at a Video-conference 
hearing held before the undersigned Veterans Law Judge in 
April 2010.  A transcript of the hearing has been associated 
with the claims folder.  

In addition to the two claims now on appeal, the Veteran also 
sought an increased initial rating for his service-connected 
tendonitis of the right shoulder.  At his April 2010 hearing, 
however, the Veteran informed the Board that he no longer 
wished to pursue this claim, and he provided a letter 
memorializing his intentions.  Accordingly, only the two 
issues listed above are properly before the Board.  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims held that a TDIU 
claim is part of an increased rating claim when such a claim 
is raised by the record.  Here, the Veteran meets the 
schedular criteria for a TDIU award and there is evidence 
that he is unemployed, but no determination as to how his 
service connected disabilities affect his employability has 
been made.  Thus, the issue of entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities (TDIU) has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to an increased initial rating for 
bilateral hearing loss is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The record contains medical evidence both that the Veteran 
suffers from PTSD and that the diagnosis of this disorder was 
based on his credible in-service stressors. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of 
symptoms is required where a condition in service is noted 
but is not, in fact, chronic; continuity is also required 
where a diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

To establish entitlement to service connection for PTSD a 
veteran must provide: medical evidence diagnosing PTSD; a 
link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  As the Veteran meets these 
criteria, his claim for service connection will be granted.

First, the Board acknowledges that the Veteran has been 
diagnosed as suffering from PTSD.  The Veteran underwent a VA 
PTSD examination in October 2005.  After taking the Veteran's 
medical and military history and conducting a mental status 
examination, the examiner diagnosed the Veteran as suffering 
from moderate to severe PTSD with a Global Assessment of 
Functioning score of 50.  The Veteran has also received 
treatment for his PTSD at Vet Centers and other VA 
facilities.  

Despite this current diagnosis, the Veteran's claim had been 
denied heretofore because his stressors were not confirmed.  
The Veteran has described his stressors in both letters and 
statements.  Most recently, the Veteran detailed his 
stressors in his April 2010 hearing.  He stated that while he 
was stationed in Iraq, his unit and his base were subject to 
frequent mortar attacks and small arms fire.  

The RO sought to confirm these stressors through the U.S. 
Army and Joint Services Records Research Center (JSRRC).  The 
JSRRC responded, however, that the information supplied by 
the RO did not comply with JSRRC standards.  Thus, the 
Veteran's claim has been denied heretofore because his 
claimed stressors were not been verified.

The Board, however, concludes that reasonable doubt should be 
resolved in the Veteran's favor and that service connection 
should be granted.  The Veteran has been consistent in 
describing his stressors both in letters to the RO and in his 
hearing.  The Veteran's September 2003 post-deployment health 
assessment influences the Board's decision.  In that 
assessment, the Veteran reported suffering from nightmares of 
the mortar fire that he witnessed.  He further reported that 
that during his deployment, he felt that he was in great 
danger of being killed.  

Despite the fact that the Veteran's stressors have not been 
formally confirmed, the Board finds that his accounts of his 
stressors have been consistent both before and after he filed 
the claim at issue here.  The Board thus will resolve 
reasonable doubt in the Veterans favor and find that he 
currently suffers from PTSD related to credible in-service 
stressors.  Accordingly, the Board concludes that the 
criteria for service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1154, 5103, 5103A, 
5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

As the Board is taking an action favorable to the Veteran, 
there can be no possibility of prejudice to him.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  An extended discussion of the 
duties to notify and assist is thus unnecessary.  


ORDER

Service connection for PTSD is granted.  


REMAND

The Veteran also seeks a compensable initial rating for his 
service-connected bilateral hearing loss.  Needing more 
recent information in order to properly evaluate the 
Veteran's claim, the Board shall remand the case.  

Under VA regulations, a reexamination is required when 
"evidence indicates there has been a material change in a 
disability or that the current rating may be incorrect."  
38 C.F.R. § 3.327(a) (2009).  The Veteran testified in his 
April 2010 hearing that he believed his hearing had 
deteriorated.  Such a deterioration is shown in his medical 
records, as audiological testing from June 2006 and June 2007 
show a decrease in the Veteran's puretone thresholds and 
speech recognition abilities from his April 2005 VA audio 
examination.  

The Board notes that, ordinarily, the passage of time alone 
does not trigger the need for a new examination.  See 
VAOPGCPREC 11-95 (1995); see also Palczewski v. Nicholson, 21 
Vet. App. 174, 182 (2007) ("Although evidence submitted 
between the date of the regional office's decision and the 
Board's review of that decision could, in particular 
instances, conceivably require that a new medical examination 
be provided, the mere passage of time between those events 
does not.").  Here, however, it has been almost three years 
since the Veteran's last VA examination.  This fact, in 
conjunction with the Veteran's statements regarding his 
disability, triggers the need for a new VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA audiological evaluation to determine 
the current severity of his service-
connected bilateral hearing loss.  All 
indicated tests and studies should be 
accomplished, and a record of the 
examination should be associated with the 
claims file.  

2.  The RO/AMC should then readjudicate 
the Veteran's claim for a compensable 
initial rating for bilateral hearing loss.  
If action remains adverse to the Veteran, 
the RO/AMC should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


